Exhibit 99.1 CHAMPION ANNOUNCES 2 Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced third quarter net income of $34,000, or a break even on an earnings per share basis, for the three months ended July 31, 2009. The Company reported net income of $1,067,000, or $0.11 per share, in the third quarter of 2008. In the first nine months of 2009 the Company’s cash provided from operating activities was $9.2 million compared with $8.5 million in cash provided from operating activities for the first nine months of 2008. Net income for the nine months ended July 31, 2009 represented earnings of $377,000 or $0.04 per share on a diluted basis. This compares to $3,740,000 or $0.37 per share on a diluted basis for the same period in 2008. Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “We were able to increase our cash provided from operations during the first nine months of this year over the previous year, primarily through proper management of our balance sheet. In a deep economic recession, the ability to monetize cash from your operating activities is a very important barometer. During our fiscal third quarter of 2009 we essentially operated at a break even level compared to the prior year which was our best third quarter in Company history. We have been able to maintain slight year to date profitability in 2009 coming off record results for the nine months ended July 31, 2008. Our industry, like most industries, continues to slog through the tough economic conditions brought on by this deep recession. There is no magic elixir; we must maintain our focus and identify opportunities as they become available. To this end, we must also create our own opportunities. We are continuing our operational realignment into the fourth quarter of 2009 in an effort to maximize our resources and efficiencies. We have begun to see positive results from certain of our cost savings initiatives and anticipate future success from additional initiatives.” Revenues for the three months ended July 31, 2009 were $33.9 million compared to $39.7 million in the same period in 2008. This change represented a decrease in revenues of $5.8 million, or 14.7%. Revenues for the nine months ended July 31, 2009 decreased to $105.5 million from $119.3 million in 2008. This change represented a decrease in revenues of $13.8 million, or 11.6%. The printing segment experienced a sales decrease of $11.0 million, or 14.3%, while the office products and office furniture segment experienced a decrease of $0.9 million, or 3.3% on a year to date basis. The Company reported newspaper revenues of $12.3 million and $14.2 million for the nine months ended July 31, 2009 and 2008. Toney K. Adkins, President and Chief Operating Officer, noted, “Our sales reductions for the first nine months and for the quarter continue to be reflective of the weak economy and the general trends appear to be in line with other companies in our industries relative to the printing and newspaper segments. On a positive note our office products and office furniture segment recorded much smaller sales reductions for the quarter and year to date.” Mr. Reynolds concluded, “We believe the economic headwinds will continue to blow strongly within certain of our operating segments for at least the next several quarters. We also believe that our operational realignment and related cost savings initiatives will continue to bring substantial benefits to our Company for years to come.
